DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed on 08/11/2022 with respect to claims 1 – 10 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US PgPub No. 2011/0122311) in view of Huang (US PgPub No. 2011/0069949).
Regarding claim 1, Han teaches an optical element driving mechanism (figure 1), comprising: a fixed part (figure 7 item 100); a movable part movably disposed on the fixed part and connected to an optical element (figure 7 item 110a/b and item 400; a movable part, movably disposed on the fixed part and connected to an optical element); a driving assembly, wherein at least a portion of the driving assembly is disposed on the fixed part (figure 7 item 200; a driving assembly, wherein at least a portion of the driving assembly is disposed on the fixed part); and a positioning assembly disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part (figures 3 – 7 items 1121 – 1122; a positioning assembly, disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part).
However, Han fails to clearly teach wherein the driving assembly comprises a magnetically permeable element and a coil wound around the magnetically permeable element in a first direction. Huang, on the other hand teaches wherein the driving assembly comprises a magnetically permeable element and a coil wound around the magnetically permeable element in a first direction.
More specifically, Huang teaches wherein the driving assembly comprises a magnetically permeable element and a coil wound around the magnetically permeable element in a first direction (abstract and paragraphs 0011 – 0013 and 0047; the driving assembly comprises a magnetically permeable element i.e. iron core and a coil wound around the magnetically permeable element in a first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Huang with the teachings of Han to improve the movement of the shutter in Han.

Regarding claim 2, as mentioned above in the discussion of claim 1, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the driving assembly drives the movable part to move along the first direction (figures 3 – 7 item 230 also figure 7 item 110a/b and item 400; wherein the driving assembly drives the movable part item 110a/b to move along the first direction as shown in figure 7).

Regarding claim 3, as mentioned above in the discussion of claim 2, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the positioning assembly and the coil are arranged along the first direction (figures 3 – 7 item 230; wherein the positioning assembly items 1121 – 1122 and the coil item 230 are arranged along the first direction).

Regarding claim 4, as mentioned above in the discussion of claim 3, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the positioning assembly comprises a plurality of positioning elements disposed on different sides of the coil in the first direction (figures 3 – 7 items 1121 – 1122; wherein the positioning assembly comprises a plurality of positioning elements items 1121 – 1122 disposed on different sides of the coil item 230 in the first direction).

Regarding claim 5, as mentioned above in the discussion of claim 2, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the magnetically permeable element is connected to the fixed part, and a maximum size of the coil is less than a maximum size of the magnetically permeable element in the first direction (figures 3 – 7 item 420 with items 420a/b; wherein the magnetically permeable element item 420 with items 420a/b is connected to the fixed part item 240, and a maximum size of the coil is less than a maximum size of the magnetically permeable element in the first direction figures 3 – 6 items 230 and 420a/420b).

Regarding claim 6, as mentioned above in the discussion of claim 2, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein when viewed along the first direction, the coil is polygonal, comprising a long side that is parallel with a second direction and a short side that is parallel with a third direction (figures 3 – 7 item 230; when viewed along the first direction, the coil is polygonal item 230, comprising a long side that is parallel with a second direction and a short side that is parallel with a third direction when viewed as shown in figures 3 – 7 wherein the second and third side is edges of the items).

Regarding claim 7, as mentioned above in the discussion of claim 6, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the fixed part, the movable part, and the driving assembly are arranged along the third direction, and when viewed along the third direction, the fixed part, the movable part, and the driving assembly at least partially overlap each other (figures 3 – 7 direction from top to bottom; wherein the fixed part, the movable part, and the driving assembly are arranged along the third direction, and when viewed along the third direction, the fixed part, the movable part, and the driving assembly at least partially overlap each other).

Regarding claim 8, as mentioned above in the discussion of claim 6, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the driving assembly further comprises a magnetic element and magnetic poles of the magnetic element are arranged to be parallel with the third direction (figures 3 – 7 item 420 with poles of items 420a/b; wherein the driving assembly further comprises a magnetic element and magnetic poles of the magnetic element are arranged to be parallel with the third direction poles of items 420a/b).

Regarding claim 9, as mentioned above in the discussion of claim 8, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the magnetic element comprises a first surface facing away from the coil, the coil comprises a second surface facing away from the magnetic element, and when viewed along the first direction, an end surface of the positioning assembly is located between the first surface and the second surface (figures 3 – 7 item 420 with items 420a/b also item 230; wherein the magnetic element comprises a first surface top of item 100 facing away from the coil item 230, the coil comprises a second surface 240 bottom facing away from the magnetic element item 420, and when viewed along the first direction, an end surface of the positioning assembly is located between the first surface and the second surface).

Regarding claim 10, as mentioned above in the discussion of claim 9, Han in view of Huang teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the magnetic element comprises a third surface facing the coil, and when viewed along the first direction, the end surface of the positioning assembly is located between the first surface and the third surface (figures 3 – 7 item 420 with items 420a/b also item 230; wherein the magnetic element comprises a third surface top of item 242 facing the coil item 230, and when viewed along the first direction, the end surface of the positioning assembly is located between the first surface top of item 100 facing away from the coil item 230 and the third surface top of item 242 facing the coil item 230).

Allowable Subject Matter
Claims 11 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 11:  “wherein the fixed part further comprises a body and a cap, and a portion of the optical element is revealed between the body and the cap when viewed along the second direction” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 12 - 17, these claims are also objected to as being dependent from objected claim 11.

Claims 18 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 18, the prior art of record fails to teach or fairly suggest a fixed part comprising an opening corresponding to an optical element; a movable part movably disposed on the fixed part and connected to the optical element; a driving assembly driving the movable part and the optical element to move along a first direction, wherein at least a portion of the driving assembly is disposed on the fixed part; and a positioning assembly disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part: a first camera module; and a light path adjustment module corresponding to the first camera module, wherein the light path adjustment module and the driving assembly are arranged along the first direction; wherein the opening further corresponds to the light path adjustment module; in combination with other elements of the claim.

Regarding claims 19 - 20, claims 19 - 20 are allowed as being dependent from allowed independent claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US PgPub No. 2011/0116783) teaches a coil wound around iron with magnet.
Wade (US PgPub No. 2012/0229926) teaches a coil wound around iron with magnet.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/012/2022